Title: From George Washington to George Washington Parke Custis, 19 March 1798
From: Washington, George
To: Custis, George Washington Parke



Dear Washington
Mount Vernon 19th Mar. 1798

Your letter of the 12th instt has been received; and it gives me, and your friends here much pleasure to find that you are ⟨agree⟩ably settled, and disposed to prosecute your studies with zeal & alacrity.
Let these continue to be your primary objects & pursuits; all other matters, at your time of life, are of secondary consideration, for it is on a well grounded knowledge of these your respectability in maturer age; your usefulness to your country; and indeed your own private gratifications when you come seriously to reflect upon the importance of them, will depend.
The Wise man you know, has told us (and a more useful lesson never was ⟨taught⟩) that there is a time for all things; and now is the time for you to lay in such a stock of erudition as will effect the purposes I have mentioned—And above all things, let me exhort you to pursue the course of Studies which Mr McDowell⟨,⟩ of whom ⟨every one, as well as your⟩self, speaks high⟨ly, has or shall⟩ mark out as the most eligible ⟨path to⟩ accomplish the end. It ⟨is from the experience and knowledge of preceptors⟩ that youth is to be advantageously instructed. If the latter are to mark ⟨out t⟩heir own course, there would be little or no occasion for the former, and what would be the consequence, is not difficult to predict.
One or other of the family, will expect to receive a letter from you once a fortnight, that we may ⟨know⟩ how you ⟨are⟩ in health; in addition to which, I shall expect to hear how you ⟨are⟩ progressing in your studies, as time advances. All here join in best wishes for you, among whom, your sister Peter is of the number; and you may be assured of the friendship of Your Affecte

Go: Washington

